ORDER

PER CURIAM.
Defendant appeals from the judgment entered on a jury verdict finding him guilty of attempted burglary first degree, in violation of Section 564.011 RSMo (1994). The trial court sentenced him to four years imprisonment and ordered him to pay a fine of $2,500.00.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
*805The judgment is affirmed in accordance with Rule 30.25(b).